Citation Nr: 1040426	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for psoriasis, claimed as a 
skin condition.

2.  Entitlement to service connection for hypertension including 
as secondary to service connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for sleep apnea including 
as secondary to service connected PTSD. 

4.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity also claimed as carpal tunnel 
syndrome, including as caused by herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity also claimed as carpal tunnel 
syndrome, including as caused by herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity including as caused by herbicide 
exposure.

7.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity including as caused by herbicide 
exposure.

8.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder from December 2004 to May 2008. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


















INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
service connection for the seven disabilities identified in 
issues 1 through 7. 

The matter is also before the Board from a December 2006 decision 
in which the RO granted service connection and a 30 percent 
rating for PTSD, effective December 2004, the date of receipt of 
the claim.  

In September 2008, the Board remanded these matters for 
additional development.  

In April 2010, the RO granted an increased initial rating of 50 
percent, effective December 2004, and a staged rating of 100 
percent, effective May 2008, for PTSD.     

The issue of an initial rating in excess of 50 percent for 
PTSD prior to May 2008 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC). 


FINDINGS OF FACT

1.  The Veteran's psoriasis first manifested after service and is 
not related to any aspect of service including exposure to 
herbicides.  

2.  The Veteran's hypertension first manifested greater than one 
year after service and is not related to any aspect of service 
including exposure to herbicides or as secondary to PTSD. 

3.  There is no credible lay or medical evidence of a current 
diagnosis of sleep apnea.  

4.  There is no credible lay or medical evidence of symptoms or a 
diagnosis of acute or subacute peripheral neuropathy within 
months of exposure to herbicides. 

5.  The Veteran's peripheral neuropathy of the upper extremities 
and bilateral carpal tunnel syndrome first manifested greater 
than one year after service and are not related to any aspect of 
service.  

6.  The Veteran's peripheral neuropathy of the lower extremities 
first manifested greater than one year after service and is not 
related to any aspect of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis claimed as 
a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

3.  The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

4.   The criteria for service connection for peripheral 
neuropathy of the left upper extremity and carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  The criteria for service connection for peripheral neuropathy 
of the right upper extremity and carpal tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

6.  The criteria for service connection for peripheral neuropathy 
of the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

7.  The criteria for service connection for peripheral neuropathy 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in November 2005, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations with the exception of an examination for sleep apnea 
for reasons provided below.  In February 2005, the Veteran 
reported to a clinician that he received treatment at a private 
medical facility for sleep apnea.  Despite a request by the 
Appeals Management Center in December 2008, the Veteran did not 
provide the address of the facility, dates of treatment, or 
authorization for VA to obtain relevant records.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served as a lineman in a U.S. Army signal corps unit 
including service in the Republic of Vietnam from October 1968 to 
October 1969.  The Veteran contends that his skin disorder first 
manifested in service; that his hypertension and sleep apnea are 
secondary to service connected PTSD; and that peripheral 
neuropathy of the upper and lower extremities is related to 
exposure to herbicides in service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
hypertension and organic diseases of the nervous system).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected disability 
by a service-connected one is evaluated.  

A veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service personnel 
records showed that the Veteran served in the Republic of Vietnam 
from October 1968 to October 1969.  Therefore, he is presumed to 
have been exposed to herbicide agents.  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), AL amyloidosis, and certain soft-tissue 
sarcomas.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act 
of 1991 (in part) directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection is 
not warranted, he must publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116(b)-(c).  In response to five NAS reports 
(and a special interim report), the Secretary published notices 
of these determinations in January 1994, August 1996, November 
1999, January 2001, June 2002, May 2003, and March 2005.  

In July 2007, NAS published its seventh full report, entitled 
"Veterans and Agent Orange: Update 2006" (Update 2006).  
Consistent with prior reports of NAS, Update 2006 again found 
that there was "sufficient evidence of an association" between 
herbicide exposure and five categories of diseases in veterans 
and "limited/suggestive evidence'' of an association between 
herbicide exposure and six other categories of diseases in 
veterans.  The presumptions of service connection for each of 
these diseases were discussed above. 

Update 2006 also categorized certain health outcomes as having 
"inadequate/insufficient" evidence to determine whether they 
may be associated with herbicide exposure and categorized 
hypertension as having "limited or suggestive" evidence.  In 
June 2010, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all available 
evidence in Update 2006 and prior NAS reports.  The Secretary 
determined that a positive association between exposure to 
herbicides and hypertension does not exist.  The Secretary also 
reiterated that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  NAS has 
issued Update 2008, and the Secretary proposed rules that add 
three additional disorders to the list of those for which the 
presumption of service connection is available.  The additional 
disorders are not applicable in this appeal, and the proposed 
rule is not yet final.  See 75 Fed.Reg. 14,391 (Mar. 25, 2010). 

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Skin Disorder

Service treatment records showed that the Veteran sought 
treatment in Vietnam in April 1969 for scaling of the scalp and 
hair loss.  A clinician in a dermatology clinic diagnosed male 
pattern baldness and prescribed an anti-dandruff shampoo.   In 
June 1969 the Veteran sought treatment for "foot problems."  An 
examiner prescribed an anti-bacterial soap and anti-fungal 
surface medication.  In an October 1969 medical history 
questionnaire and discharge examination, the Veteran denied any 
history of skin diseases, and a physician noted no skin 
abnormalities.  

In February 2005, a VA physician noted the Veteran's report of 
episodic sores that appeared on his arms, legs, and abdomen that 
occurred during and after military service and were progressively 
becoming more severe.  The Veteran reported that he did not seek 
medical care in service.  After service, he was once prescribed 
an over-the-counter cream by a dermatologist.  He reported no 
other therapy, biopsies, or systemic symptoms.  On examination, 
the physician noted multiple carbuncles on the arms, legs, and 
anterior chest, and scaling of the skin of the feet, elbow, and 
hand.  The physician diagnosed psoriasis over five percent of the 
body area with no functional limitations or systemic signs.  

In a January 2007 substantive appeal, the Veteran noted that his 
skin rashes were treated by a military dermatologist in Vietnam.  
In April 2008, a VA dermatologist noted the Veteran's report of 
scaly rashes ever since returning from Vietnam.  On examination, 
the physician noted scaling patches on the elbows, fingers, 
thigh, shin, ankles and plantar surface of the left foot.  The 
physician diagnosed plaque- type psoriasis vulgaris and 
prescribed several surface medications.  

In April 2009, a VA physician noted a review of the claims file 
including the results of the VA examinations in 2005 and 2008.  
The physician noted the Veteran's reports of some improvement 
with the use of prescription surface medications.  The physician 
noted scaly patches on the ankles and elbows occupying two 
percent of the body area and with no functional limitation.  The 
Veteran reported very vague skin symptoms in the form of pea 
sized bumps on the buttocks and thigh that was not observed 
during the examination.  The physician diagnosed psoriasis that 
appeared to be of more recent origin and concluded that it was 
not clear whether the disorder was present during military 
service.  

The Board concludes that service connection for psoriasis is not 
warranted.  Presumptive service connection based on exposure to 
herbicide is not warranted because psoriasis is not among those 
diseases for which the presumption is available.  

Service connection on a direct basis is not warranted because the 
weight of credible evidence is that the disorder manifested after 
service and is not related to any aspect of service.  The Board 
acknowledges the Veteran's statements that he incurred the skin 
disease during service and sought treatment from a dermatologist.  
The Veteran is competent to report on his observed symptoms.  The 
Board places less probative weight on his statements that his 
current psoriasis first manifested in service because they are 
inconsistent with the service records that showed treatment only 
for foot fungus and dandruff.  There was no follow up treatment.  
No chronic skin disorders of the arms, chest, and legs were 
reported by the Veteran or noted by the examining physician on 
the October 1969 discharge examination.  The Board places greater 
probative weight on the VA physician's conclusion that the 
current psoriasis had a more recent history.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current psoriasis first manifested many years 
after service and is not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Service treatment records are silent for any symptoms, diagnoses, 
or treatment of hypertension in service.  In an October 1969 
discharge physical examination, the Veteran denied any history of 
high or low blood pressure, and the examiner measured blood 
pressure as 136/70 mmHg.  The Veteran's height and weight were 
five feet, nine inches, and 175 pounds.  

In a December 2004 claim, the Veteran noted that he experienced 
hypertension since 1968.  In February 2005, a VA physician noted 
the Veteran's report of having borderline high blood pressure in 
and after service but that he had been using medication only for 
the previous two weeks.  The Veteran reported that he had no 
history of stroke or heart disease but that he experienced 
recurrent headaches.  On examination, blood pressure was 140/90, 
140/88, and 140/90 mmHg.  The Veteran weighed 300 pounds.  The 
physician diagnosed essential hypertension, fairly well 
controlled with medication.  Another VA physician the same month 
performed a neurologic examination and noted the Veteran's report 
of a history of cigarette smoking of one pack per day for 30 
years but that he had quit 20 years earlier.    

In a January 2007 substantive appeal, the Veteran contended that 
his hypertension was secondary to PTSD.  In a June 2008 letter, a 
VA social worker and psychiatrist noted that the Veteran had been 
diagnosed with PTSD.  The Veteran reported that increased stress 
at work had caused episodes of elevated blood pressure.  In 
letters in July 2008, two private physicians also noted the 
Veteran's reports of stress at work that combined with PTSD, 
caused episodes of elevated blood pressure.  The family practice 
physician noted that PTSD was the trigger for episodes of severe 
elevation of blood pressure.  Another private physician noted 
that the Veteran had received hospital treatment on two occasions 
for chest pains and blood pressure spikes related to work stress.  
This physician noted that the Veteran's blood pressure 
medications were maximized and that any further control would 
depend on treatment for PTSD. The clinicians did not note that 
they had provided any immediate treatment for the episodes or 
that they had observed or measured these symptoms.  They did not 
discuss a medical rationale for the conclusions.  

In April 2008, a VA outpatient clinic nurse practitioner noted 
the Veteran's reports of stress related to imminent loss of his 
job that led to chest pain and very high spikes in blood pressure 
requiring hospitalization.  Despite requests by the RO, the 
Veteran did not identify the date and location of his 
hospitalization and no associated records were obtained.  
However, a 17 question PTSD screening test was entirely negative 
for any related symptoms.  Blood pressure was measured as 160/100 
mmHg.   

In April 2009, a VA physician noted a review of the claims file 
including VA records of examinations for hypertension and PTSD in 
2005 and subsequent outpatient VA treatment.  On examination, the 
Veteran weighed 234 pounds and blood pressure was 120/70, 122/70, 
and 122/72 mmHg.  The physician noted that blood pressure was 
normal on the day of the examination and that there were multiple 
reasons for elevated blood pressure including a distant history 
of cigarette smoking.  The physician did not further discuss the 
multiple factors and referred an assessment of the impact of PTSD 
to mental health examiners. 

Later in April 2009, a VA psychiatrist noted a review of the 
claims file and the Veteran's reports of stopping work in May 
2008 because of conflicts at work.  The psychiatrist evaluated 
the Veteran's PTSD symptoms as severe and impaired his ability to 
maintain employment. 

In July 2009, the VA physician and the VA psychiatrist provided 
addenda to their April examination reports.  The physician noted 
that the Veteran had risk factors such as obesity and a history 
of smoking that can contribute to hypertension.  The physician 
noted a review of medical literature that showed that essential 
hypertension is not known to be caused by or aggravated 
permanently or chronically by PTSD.  The psychiatrist noted that 
there was no research to support causation impact of PTSD on 
hypertension, and therefore he could not identify a link or nexus 
between PTSD and hypertension.  

The Board concludes that service connection for essential 
hypertension is not warranted.  Direct service connection is not 
warranted because hypertension first manifested greater than one 
year after service.  Service treatment records are silent for any 
indications or diagnoses of hypertension with normal blood 
pressure noted at the time of discharge.  The Board acknowledges 
the Veteran's report that he experienced high blood pressure 
since 1968 which continued after service.  The Veteran is 
competent to report occasions when his blood pressure was 
measured by a clinician and he was informed of the result and any 
diagnosis.  However, the Board concludes that his statement of 
the onset of hypertension in service is not credible as it is 
inconsistent with his own report and the measurements during the 
discharge examination.  The earliest credible medical evidence of 
symptoms and diagnosis of hypertension was in 2005, many years 
after service.  Furthermore, the VA physician in April and July 
noted multiple non-service causes for hypertension including 
obesity and smoking. 

The Board concludes that service connection for hypertension 
secondary to PTSD is also not warranted.  Two private physicians 
noted that work stress combined with PTSD caused episodes of 
elevated blood pressure and chest pain and one physician noted 
that hypertension medication was maximized and that further 
control depended on control of PTSD.  The Board places less 
probative weight on their statements because neither physician 
provided clinical records or noted that he had provided any 
treatment for the spiking episodes, and the Veteran did not 
provide information sufficient for VA to assist in obtaining 
relevant records.  Neither physician provided a rationale for his 
conclusion or discussed other possible causes for high blood 
pressure.    

The Board places greater probative weight on the opinions of the 
VA physician and psychiatrist in 2009 who noted that the 
Veteran's essential hypertension was not related to PTSD and 
based their conclusions on a review of the history contained in 
the claims file and on a review of medical literature.  The Board 
notes that despite the episodes of blood pressure spiking, the 
Veteran's hypertension remained under control with medication, 
and there has been no diagnosis of related cardiovascular 
disease.  After leaving his job, blood pressure measurements were 
normal.  The physician noted that likely causes for hypertension 
other than PTSD included smoking and obesity.  Moreover, the 
Veteran continues to experience PTSD with severe symptoms but has 
had no recurrence of blood pressure spiking since he left the 
stressful environment of his place of employment.  Even if PTSD 
combined with workplace stress caused temporary symptoms, there 
is no credible medical evidence of causation or chronic 
aggravation of hypertension by PTSD.  The Board also notes that 
the Veteran has been rated as 100 percent disabled for PTSD since 
May 2008 that the rating contemplates the Veteran's difficulties 
in dealing with situational occupational and social impairment.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's essential hypertension first manifested 
greater than one year after service and is not related to his 
active service or secondary to PTSD.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" rule 
is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Sleep Apnea

Service treatment records are silent for any symptoms, diagnoses, 
or treatment of sleep apnea in service.  

In a December 2004 claim, the Veteran noted that he experienced 
sleep apnea since 2003.  He did not identify any source of 
medical treatment.  In a February 2007 substantive appeal, the 
Veteran contended that his sleep apnea is secondary to PTSD.  

In February 2005, a VA psychologist noted the Veteran's report 
that he had been diagnosed with sleep apnea at some time in the 
past.  The psychologist noted the Veteran's reports of nightmares 
and decreased sleep but no symptoms of transient attacks of a 
failure of automatic control of respiration during sleep.  The 
same month, a VA physician performing a neurologic examination 
noted the Veteran's report of heavy snoring at night and daytime 
somnolence.  The Veteran reported that he underwent a sleep 
study, was diagnosed with sleep apnea, and provided a continuous 
positive air pressure device at a private medical center two or 
three years earlier.  Despite requests by VA, the Veteran did not 
provide the address, specific dates of treatment, or 
authorization to obtain the relevant records.  

In letters in May 2007 and June 2008, two private physicians 
noted the Veteran's diagnosis and treatment for PTSD but did not 
mention symptoms or diagnosis of sleep apnea.  VA outpatient 
medical and psychiatric records are silent for any symptoms, 
diagnoses, or treatment of sleep apnea.  

In April 2008, a VA psychologist noted a review of the claims 
file and provided a detailed assessment of the Veteran's PTSD.  
The psychologist noted the Veteran's reports of difficulty 
falling asleep, frequent awakening, nightmares, thrashing, and 
screams.  The psychologist assessed these symptoms as related to 
PTSD and not to a transient respiratory disorder.  

The Board concludes that service connection for sleep apnea is 
not warranted because the Veteran does not have a current 
diagnosis of the disorder nor has he reported to VA or his 
clinicians any symptoms of the disorder.   The Veteran is 
competent to report his observable symptoms and that he received 
a diagnosis and treatment from a private medical provider.  
However, the Board concludes that his reports are not credible 
because he did not provide information necessary for VA to obtain 
the records and because none of the subsequent clinicians or 
examiners noted any symptoms of sleep apnea.  

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet.App. at 83.  In this case, an 
examination is not warranted because there is no credible lay or 
medical evidence of symptoms or diagnosis of a current sleep 
apnea disability.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy of the Upper and Lower Bilateral 
Extremities

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for peripheral neuropathy.  No neurologic symptoms 
were reported by the Veteran or noted by a physician on an 
October 1969 discharge physical examination.  The Veteran denied 
any symptoms or history of arthritis, back trouble, foot trouble, 
and paralysis on a concurrent medical history questionnaire. 

In a December 2004 claim, the Veteran noted that his peripheral 
neuropathy first manifested in 2004.  He did not indicate the 
source of the diagnosis or treatment.  
In an April 2006 notice of disagreement, the Veteran contended 
that his upper extremity disorders were the result of repetitive 
wrist motion in accomplishing his duties in service as a lineman.  
In a January 2007 substantive appeal, the Veteran contended that 
peripheral neuropathy of the lower extremities was related to 
exposure to herbicide. 

In February 2005, a VA physician noted the Veteran's report of 
tingling, numbness, and parathesia of the hands, legs, and feet 
and symptoms of bilateral carpal tunnel syndrome for the previous 
few years.  The Veteran reported that he experienced periodic leg 
jerking at night that was observed noted during a sleep study at 
a private facility. He reported that he was diagnosed with 
restless leg syndrome.  As noted above, the Veteran did not 
provide sufficient information and authorization to obtain the 
relevant records.  The Veteran also reported that he had been 
diagnosed with borderline diabetes mellitus, controlled with diet 
and exercise.  On examination, the physician noted sensory and 
reflex deficits of the hands and lower legs and slight muscle 
atrophy of the hands.  The physician diagnosed peripheral 
neuropathy of the upper and lower extremities likely secondary to 
diabetes mellitus.  However, an electrodiagnostic study of the 
upper extremities performed the same day was normal showing no 
evidence of carpal tunnel syndrome and no cervical spine 
radiculopathy or neuropathy.  An X-ray of the hands and wrists 
showed degenerative changes and osteopenia. 

In April 2008, the Veteran underwent vascular examination of the 
lower extremities that showed no circulatory deficits.  The same 
month, a VA neurologist noted the Veteran's reports of increased 
leg twitching at night and increased bilateral foot numbness.  
The neurologist referred to the Veteran's diabetes but also 
suggested the numbness could be caused by lumbar spine 
radiculopathy and ordered a magnetic resonance image.  The study 
was obtained in November 2008 and showed mild anterolisthesis at 
one level and disc dessication, narrowing, and compression at 
several levels.  The interpreting physician diagnosed mild 
multilevel degenerative spondylosis at two levels of the lumbar 
spine.  

In May 2009, a VA physician noted a review of the claims file and 
the Veteran's reports of his military duties as a lineman that 
included repetitive motion of the wrists.  The Veteran reported 
continued hand numbness and symptoms of carpal tunnel syndrome 
after extended periods of typing on a computer.  The physician 
noted the previous X-rays and electrodynamic studies that showed 
osteopenia and degenerative changes of the wrists but no evidence 
of carpal tunnel nerve damage or cervical spine radiculopathy or 
neuropathy.  On examination, the physician noted mildly decreased 
pinprick sensation on the hands and fingertips and on both feet.  
The physician diagnosed mild, stable, non-progressive bilateral 
peripheral neuropathy of the upper and lower extremities 
secondary to type 2 diabetes mellitus.  The physician also 
diagnosed mild carpal tunnel syndrome.  However, the physician 
concluded that there were no symptoms of carpal tunnel in 
service.  There were no indications of the disorder on the 
electrodynamic studies in 2002, but there were X-ray indications 
of arthritis.  The neurologist concluded that the Veteran's 
occupational tasks as a lineman in service were less likely than 
not the cause of his current mild carpal tunnel syndrome.  

The Board concludes that service connection for peripheral 
neuropathy of the upper and lower extremities and bilateral 
carpal tunnel syndrome is not warranted.  Direct service 
connection is not warranted because the disorders first 
manifested many years after service and are not related to any 
aspect of service including repetitive motion of the wrists as a 
lineman.  The Veteran denied and the examining physician noted no 
upper or lower extremity abnormalities on the October 1969 
discharge examination.  The Veteran noted in his claim that the 
symptoms first manifested in 2003 and the earliest medical 
evaluation and diagnosis was in 2005.   

The Board acknowledges the Veteran's belief that his upper 
extremity neuropathy and carpal tunnel symptoms were caused by 
his duties as a lineman in service.  The Veteran does not contend 
that his symptoms manifested in service or were continuous since 
service.  Determination of the cause for a neurologic disorder 
requires medical expertise.  The Board places greatest probative 
weight on the opinion of the VA physician in May 2009 who 
reviewed the entire history including the imaging studies and 
concluded that the mild neuropathy of the upper extremities was 
not related to the Veteran's service occupation. 

Regarding peripheral neuropathy of the lower extremities, the 
Board places greatest probative weight on the report of the VA 
neurologist in April 2008 and the imaging studies obtained in 
November 2008.   Although the neurologist did not clearly 
indicate an etiology for the restless leg syndrome and lower leg 
numbness at the time of his examination, he ordered a study that 
later confirmed the presence of lumbar spine disease.   The Board 
considered whether an additional examination is necessary to 
decide the claim under the McClendon examination criteria 
discussed above.  The Board concludes that an additional 
examination is not required because there is no other event, 
injury, or disease in service and no suggestion by the Veteran or 
clinicians or examiners of a relationship between the current 
lower leg neuropathy and any aspect of service. 

The Board further concludes that presumptive service connection 
for peripheral neuropathy based on exposure to herbicides is not 
warranted.   For the purposes of this presumption, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.  In this case, the 
Veteran's mild peripheral neuropathy did not manifest until many 
years after service but remains current and has not resolved.  

The Board considered whether service connection for peripheral 
neuropathy is warranted as secondary to diabetes mellitus.  The 
VA physician in February 2005 noted this relationship in his 
report.  The Veteran is presumed to have been exposed to 
herbicide in Vietnam, and diabetes mellitus is among those 
diseases for which a presumption of service connection is 
available.  However, the medical evidence of record shows only 
that clinicians acknowledged the Veteran's historical report of a 
previous diagnosis of diabetes but does not contain sufficient 
clinical examination, laboratory tests, and a concurrent 
diagnosis.  Moreover, the Veteran has not submitted a claim for 
service connection for diabetes, and the disease is not currently 
service connected.  Therefore, service connection for peripheral 
neuropathy as secondary to diabetes mellitus is not warranted at 
this time.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's mild peripheral neuropathy of the upper and 
lower extremities and mild carpal tunnel syndrome first 
manifested many years after service and are not related to his 
active service or secondary to exposure to herbicide.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psoriasis, claimed as a skin condition, is 
denied.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied. 

Service connection for peripheral neuropathy of the left upper 
extremity and carpal tunnel syndrome is denied. 

Service connection for peripheral neuropathy of the right upper 
extremity and carpal tunnel syndrome is denied. 

Service connection for peripheral neuropathy of the left lower 
extremity is denied.

Service connection for peripheral neuropathy of the right lower 
extremity is denied. 

REMAND

With respect to claim for an increased rating for a disability, a 
claimant presenting such a claim is presumed to be seeking the 
highest possible rating.  Floyd v. Brown, 9 Vet.App, 88, 102 
(1996) (citing AB v. Brown, 6 Vet.App. 35, 38 (1993)).  

In December 2006, the RO granted service connection and a 30 
percent initial rating for PTSD.  In correspondence in February 
2007, the Veteran expressed timely disagreement with the assigned 
rating.  In September 2008, the Board remanded the issue of an 
increased initial rating for PTSD for the RO to issue a statement 
of the case and provide the Veteran with an opportunity to 
perfect an appeal.  

In a May 2009 VA mental health examination, a psychologist noted 
the Veteran's report that the Social Security Administration 
granted disability benefits as a consequence of PTSD effective in 
November 2008.  Although generally VA is not bound by that 
determination, it is pertinent to the claim.  Murinczak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his pending 
increased rating claim, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In April 2010, the RO granted an increased initial rating of 50 
percent prior to May 6, 2008 and a 100 percent schedular rating 
thereafter.  Because the highest possible rating was not granted 
for the entire period of time covered by the appeal, a statement 
of the case followed by an opportunity to perfect an appeal is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration copies of all adjudicative and 
medical records associated with the award of 
disability benefits to the Veteran for a 
psychiatric disability.  Associate any 
records received with the claims file. 

2.  Provide the Veteran and his 
representative with a statement of the case 
concerning his claim for assignment of a 
higher initial evaluation for service 
connected PTSD with an opportunity to perfect 
an appeal if desired.  If, and only if, the 
Veteran perfects a timely appeal, return the 
claim to the Board.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


